The Vice Chancellor
said a receiver must be granted in the usual manner; but intimated, that when an execution had-.,been returned unsatisfied, issued to the counties where the defendants resided, and another execution was out in the'fhands of a sheriff of another county, a creditor’s bill could not be filed until the return of such other execution, unless the complainants alleged in their bill, that there were some fraudulent obstructions to the collection of the debt under such execution; or that the property in such county would, in any event, be insufficient to pay the judgment debt. This bill contains both of such allegations, i. e. the original bill contains them, and a receiver must be allowed upon the supplemental bill.